PER CURIAM.
We reverse but certify the following question as one of great public importance:
Whether the manufacture of crack cocaine by law enforcement officials for use in a reverse-sting operation constitutes governmental misconduct which violates the due process clause of the Florida Constitution, where the charge is solicitation to purchase, i.e. whether Metcalf v. State, 614 So.2d 548 (Fla. 4th DCA 1993), is correct?
Reversed.
HERSEY and KLEIN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.